ORDER

PER CURIAM.
Joan Hotop appeals the judgment in favor of Steven and Louise Pingel on her claim seeking a declaration that she is the owner of a private road which adjoins her property. We have reviewed the briefs of the parties and the record on appeal and find no error of law.1 An extended opinion would be of no precedential value. We have, however, provided the parties with a memorandum opinion, for their use only, setting forth the reasons for our decision. *449The judgment is affirmed pursuant to Rule 84.16(b).

. Although our review of the judgment and the legal file indicates we have jurisdiction over this appeal, we note that neither party has included a jurisdictional statement in their brief as required by Rule 84.04(b).